Appeals from an order of the Supreme Court, Herkimer County (Anthony F. Shaheen, J.), entered August 26, 2010. The order, among other things, denied in part the motions of defendants Michael Swartz and Frank Beaulieu for summary judgment.
Now, upon reading and filing the stipulation of withdrawal signed by the attorneys for the parties on February 3, 26 and 29, 2012 and March 5 and 7, 2012,
It is hereby ordered that said appeals are dismissed without costs upon stipulation.
All concur except Gorski, J., who is not participating. Present — Smith, J.E, Fahey, Garni, Sconiers and Gorski, JJ.